Case 2:18-cv-00002-BMM Document 94-1 Filed 07/24/19 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      BUTTE DIVISION
       __________________________________________________
       JOHN MEYER,
                 Plaintiff,
           vs.            Cause No. 18-CV-00002-BMM
       BIG SKY RESORT; SALEWA USA,
       INC.,

             Defendants.
       ___________________________________________________
            DEPOSITION UPON ORAL EXAMINATION OF
                      AMANDA EGGERT
       ___________________________________________________
          BE IT REMEMBERED, that the deposition upon oral
       examination of AMANDA EGGERT, appearing at the
       instance of Defendants, was taken at the offices of
       Crowley Fleck, PLLP, 1915 South 19th Avenue,
       Bozeman, Montana 59718 on the 28th day of May 2019,
       beginning at the hour of 10:00 a.m. pursuant to the
       Federal Rules of Civil Procedure, before Marla
       Jeske, Court Reporter - Notary Public, CSR.
 Case 2:18-cv-00002-BMM Document 94-1 Filed 07/24/19 Page 2 of 4
                         AMANDA EGGERT
                                                             Page 2


 1                   APPEARANCES
 2
             ATTORNEY APPEARING ON BEHALF OF THE
 3           PLAINTIFF, JOHN MEYER:
 4
                Ms. Nadine O. Nadow, Esq.
 5              nnadow@gmail.com
                (978) 501-7045
 6
 7           ATTORNEYS APPEARING ON BEHALF OF THE
             DEFENDANT, BIG SKY RESORT:
 8
                Mr. Ian McIntosh, Esq.
 9              Mr. Mac Morris, Esq.
                CROWLEY FLECK PLLP
10              1915 South 19th Avenue
                P.O. Box 10969
11              Bozeman, MT 59719-0969
                (406) 556-1430
12
13           ATTORNEY APPEARING ON BEHALF OF THE
             DEFENDANT, SALEWA USA, INC.:
14
15              Mr. Brad Condra, Esq.
                Milodragovich, Dale & Steinbrenner, P.C.
16              P.O. Box 4947
                Missoula, MT 59806-4947
17              (406) 728-1455
18
             ALSO PRESENT:
19
                Mike Unruh
20
21
22
23
24
25


                   BRIDGER COURT REPORTERS, INC.
                            (406) 582-0668
 Case 2:18-cv-00002-BMM Document 94-1 Filed 07/24/19 Page 3 of 4
                          AMANDA EGGERT
                                                               Page 113


 1           Q. Well, do you claim that you couldn't see
 2       the cat track as you were skiing down Highway on
 3       December 11, 2015?
 4           A. I definitely saw it. It was directly
 5       below my position after I had located my ski and
 6       stepped back into it.
 7           Q. Was Mr. Meyer going off any jumps before
 8       he wrecked on December 11, 2015?
 9           A. No, not that I remember.
10           Q. Have you ever discussed Mr. Meyer's
11       allegation that this cat track should have been
12       marked with any expert?
13           A. I have not.
14           Q. Do you know if Mr. Meyer has?
15           A. I don't know if he has.
16           Q. Have you ever seen that cat track marked
17       when skiing at Big Sky?
18           A. Not to my recollection.
19           Q. And before this lawsuit was filed, did
20       you ever tell Big Sky that that cat track should be
21       marked?
22           A. No.
23           Q. Do you recall -- strike that.
24              How many people were around Mr. Meyer
25       when you skied down to him?


                   BRIDGER COURT REPORTERS, INC.
                            (406) 582-0668
 Case 2:18-cv-00002-BMM Document 94-1 Filed 07/24/19 Page 4 of 4
                           AMANDA EGGERT
                                                           Page 138


 1           MR. CONDRA: Yeah, he's got to get it from
 2       the court reporter. We can go off the record if
 3       you want?
 4           MR. McINTOSH: Yeah, we can go off the
 5       record.
 6

 7                 (Whereupon, the taking
 8                 of this deposition was
 9                 concluded at 3:16 p.m.)
10

11                   SIGNATURE RESERVED
12

13                 * * * * * * * *
14

15

16

17

18

19

20

21

22

23

24

25



                     BRIDGER COURT REPORTERS, INC.
                              (406) 582-0668
